PER CURIAM.
We affirm in all respects except we reverse the amount of the alimony award. The trial court did not err in determining that the former wife’s monthly needs were $8,500, although this figure is well below what the former wife requested. However, by failing to take into account the tax implications of *920the sourcing of much of the income which the court anticipated appellant would receive, the trial court substantially overestimated the spendable income appellant would have. As a result, the former wife’s spendable income is not nearly the amount the court determined she needs. We accordingly reverse and remand for correction of the alimony awards.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.
GUNTHER, POLEN, JJ., and WEINSTEIN, PETER M., Associate Judge, concur.